Title: From Thomas Jefferson to James Oldham, 11 February 1802
From: Jefferson, Thomas
To: Oldham, James


          
            Sir
            Washington Feb. 11. 1802.
          
          Your favor of the 6th. is recieved, and in answer thereto I observe that there is to be a semicircular window in the pediment of the S.E. piazza. if I understand your drawing, the tympanum is 18. f9f 9½ I wide at bottom, and 10. f3f 3¼ I on each side, clear, within the cornice. making the window then 4. f. wide (that is, on a radius of 2. f.) within the architrave, the architrave 8. I. sill 4. I. and leaving a margin 8 I. round the architrave and 4. I. under the sill, exactly fills the tympanum. should it be found however on trial, not to leave a margin equal to the architrave round it, and equal to the sill under the sill, the radius must be contracted till it will do that: for I take that to be the best way of proportioning the window to the pediment.
          The bells of the raking cornice are to be put in square to the soffite as those of the level soffite are. the other method would be too troublesome, & not have any better effect. I take for granted you have taken care to have a metop over the center of each arch so as to preserve openings for the windows. I had desired mr Dinsmore to order all the plank &c to be sawed which we should want. John Perry is to do the sawing, and if you want any particular stuff will saw it for you. Accept my best wishes.
          
            Th: Jefferson
          
        